Citation Nr: 0332122	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of left 
shoulder dislocations, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1994 to 
August 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The law provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his/her claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A (West 2002).  
The VCAA and its implementing regulations include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to this 
claim because it was filed before enactment of the law.  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 25, 2003).  
However, the factual scenario in Kuzma, as well as in the 
prior Federal Circuit cases of Dyment and Bernklau cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
this claim.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as this 
one, and the potential prejudice to the appellant if the 
Board were to proceed to issue a decision at this time, the 
Board concludes a remand is needed for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
It would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claim.  In fact, it would 
be more advantageous to the veteran.  The veteran may waive 
the right to notice and duty to assist required by the VCAA, 
although the record does not reflect that he has done so. 

A review of the claims folder reveals that the RO has not 
sent the veteran notification of the provisions of the VCAA.  
The veteran must be notified of the information and evidence 
necessary to substantiate his claim and be informed of which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Consequently, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

The Board notes that the most recent VA examination report of 
the veteran's left shoulder, performed in January 2002, 
provided no assessment of functional loss due to pain and did 
not provide an assessment as to any incoordination, weakened 
movement and excess fatigability on use or on flare-ups.  
Therefore, a current VA examination report, which provides 
such information, is indicated  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

Accordingly, this case is REMANDED for the following:

1.  Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to the 
claim.  In particular, ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
38 C.F.R. § 3.159, are fully complied 
with and satisfied.  The notice must be 
specific to the claim for an increased 
rating on appeal.  Notify the veteran of 
what evidence, if any, he is to submit 
and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., Sept. 22, 2003), 
as well as any controlling guidance 
issued after the date of this Board 
decision.  

2.  Then, after ensuring any necessary 
development is completed and any records 
identified by the veteran have been 
obtained, the veteran should be scheduled 
for VA orthopedic examination.  The 
physician should review the veteran's 
medical records as contained in the 
claims folders prior to examining the 
veteran.  The examiner should perform 
tests of joint motion against varying 
resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use of the left 
shoulder should be described.  The 
examiner should be requested to identify 
any objective evidence of pain and all 
functional loss of the left shoulder due 
to pain.  The examiner should 
specifically indicate the range of left 
arm motion performed without pain and the 
range of motion accompanied by pain.  
This examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
of the left arm/shoulder on repeated use 
or during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should provide an 
opinion concerning the impact of the 
service-connected left shoulder 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained.

3.  After ensuring that the requested VA 
medical opinion complies fully with the 
above instructions, readjudicate the 
veteran's claim.  Consider whether the 
veteran's claim should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should recite all the applicable 
laws and regulations, including those 
related to the VCAA.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.  The veteran's cooperation in VA's 
efforts to assist him, including reporting for any scheduled 
VA examination, is both critical and appreciated.  

This case must be afforded expeditious treatment.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


